Citation Nr: 0823197	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for ataxia, chorea's disease, 
spinocerebellar atrophy, depression and nightmares, claimed 
as due to medication prescribed by the VA during and after a 
February 1998 VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
ataxia, chorea's disease, spinocerebellar atrophy, depression 
and nightmares, claimed as due to medication prescribed by 
the VA during and after a February 1998 VA hospitalization.  
This case was previously before the Board in November 2006, 
at which time it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Beginning in February 1998, the veteran was treated with 
various medications by the VA for seizures, including 
Dilantin, Gabapentin, and Neurontin.  He was also prescribed 
Xanax.

2.  There is no competent medical evidence establishing that 
the treatment the veteran received from the VA, including the 
medication he was prescribed, resulted in additional 
disability, specifically, ataxia, chorea's disease, 
spinocerebellar atrophy, depression and nightmares due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable. 

3.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for ataxia, 
chorea's disease, spinocerebellar atrophy, depression and 
nightmares have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.902 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January and April 2003, and January 2005 
letters, the RO advised the veteran what information and 
evidence is needed to substantiate the claim for compensation 
benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  The 
veteran was advised of the evidence needed to establish a 
disability rating and effective date in a June 2006 letter.  
The case was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the VA 
medical records and examination reports, Social Security 
Administration records, letters from friends and relatives, 
medical articles, and his hearing testimony.  

The veteran's representative, in an informal hearing 
presentation in May 2008, appears to argue that the Board 
should obtain an opinion from an independent medical expert 
pursuant to 38 C.F.R. § 20.901(d) (2007) as the veteran's 
situation presents a complex set of facts and circumstances 
that require additional consideration.  The issue in this 
case involves the onset of disability and the Board finds 
that the evidence of record is sufficient as there are 
medical opinions regarding the care received from the VA and 
there is no question of medial controversy or complexity.  As 
such, additional development of the medical record is not 
required.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing 
and submitting evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the Department 
in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In this case, the veteran filed his § 1151 claim in August 
2001.  Accordingly, the post-October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the veteran's 
informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32 (2007).  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish entitlement, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

The essence of the veteran's claim is that he would not have 
developed various symptoms, including ataxia, tremors, 
cerebellar degeneration and depression, had it not been for 
the medication he was prescribed by the VA.  He also claims 
that a movement disorder specialist at the VA said that he 
had never had seizures.  

The evidence supporting the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 consists 
of his statements and some medical evidence.  It was noted in 
a Social Security Administration determination in March 1999 
that the veteran had nearly continuous tremors and that he 
received anti-convulsants for petit mal epilepsy.  A private 
physician believed that the medications (chiefly Depakote) 
might be influencing the veteran's persistent movements.  A 
private neurologist mentioned anxiety as a possible cause, 
and he also concurred that the medicines probably played a 
role.  

The veteran was seen in a VA outpatient treatment clinic in 
April 1999.  The assessments included tremors/ataxia.  It was 
stated that Depakote was known to have a side effect of 
tremors and occasionally ataxia (especially in combination 
with other anti-convulsants) at high doses.  A past medical 
history of choreas, which the veteran said was drug-induced 
was reported in September 2001.  It was noted in April 2002 
that the veteran had a history of depression, and had been on 
Zoloft, but it was discontinued because of some possible side 
effects.  He was referred to a VA neurology clinic in August 
2002 for dyskinesia which the veteran felt happened after 
being prescribed Dilantin and that it caused a tremor.  He 
added that his medication was changed and he thought that was 
when the dyskinesia started.  Following an examination, the 
assessment was mild abnormal tardive dyskinetic movements 
questionably related to one of the anti-seizure medicines, 
Xanax or of unknown idiopathy.  The impression when the 
veteran was seen in December 2002 was spinocerebellar 
degeneration.

During a VA psychiatric examination in December 2006, the 
veteran described his symptoms and related that he had been 
sent to a neurologist who specialized in movement disorders 
and was told that he did not have seizures.  

The evidence against the veteran's claim includes the medical 
evidence of record.  The veteran was afforded a psychiatric 
disability by the VA in December 2006.  He denied any current 
symptoms of depression, and said that the only time he had 
depression was in response to what happened with the VA that 
caused him to lose his job and home.  He asserted that he was 
treated with Zoloft, and this is what caused his convulsions.  
The veteran also reported continued nightmares.  Following an 
examination, the diagnosis was adjustment disorder with 
depressed mood, in remission.  The examiner commented that 
the veteran did not meet the criteria for depression.  She 
added that while the veteran had symptoms of depression, they 
were related to stressors as the loss of a job and home due 
to illness, but that the symptoms had resolved.  The examiner 
also stated that, while the veteran endorsed nightmares, it 
was an isolated symptom, and not indicative of any Axis I 
disorder.  She concluded that it was less likely than not 
that the depression and nightmares were due to the 
medications prescribed in 1998 (Depakote, Klonopin, Zoloft, 
Neurontin, Dilantin and Xanax).  Rather, she observed that 
these medications were useful in treating depression.  

The veteran was also afforded a VA neurology examination in 
December 2006.  It was reported that the veteran was 
diagnosed with seizures in February 1998, and that his 
symptoms at that time were visual white spots and internal 
tremors.  An electroencephalogram was abnormal, and he was 
diagnosed with complex partial seizures, and Dilantin was 
prescribed.  It was reported that he was subsequently placed 
on Depakote and Neurontin.  The former was discontinued in 
1999 after a hospital admission for dystaxia.  It was further 
indicated that the veteran was still on Neurontin for 
seizures until around 2001.  The veteran indicated that he 
had an anxiety disorder mainly due to being conscious of his 
unsteadiness.  Following an examination, the impression was 
tremor with ataxia.  

The examiner commented that it was as likely as not that this 
was in some part possibly related to the multiple medications 
the veteran received for seizures, depression and anxiety 
disorder.  She could not say that the medications were the 
main etiology of his tremors and ataxia, and the notes in the 
claims folder did not document the tremors very well or the 
progression of the disease with the ataxia.  She added that 
it could very well be a progressive neurodegenerative disease 
like spinocerebellar ataxia, a genetic disorder.  In a July 
2007 addendum, the examiner concluded that to say that the 
veteran's ataxia and spinocerebellar ataxia were due to the 
medication after the VA hospitalization would be mere 
speculation.  She pointed out that the veteran had too many 
other co-morbid disorders that also contribute to his 
condition.  She stated that since the veteran's contention 
was mere speculation, it was her opinion that the medications 
the veteran received after his hospital stay did not result 
in negligence.  

The fact remains that there is no competent medical evidence 
to the effect that the veteran's ataxia, spinocerebellar 
atrophy and psychiatric symptoms were due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or an event 
not reasonably foreseeable.  While the Board acknowledges 
that there are references in the record indicating that the 
veteran's disabilities were due to the medications he 
received, it must be observed that there is nothing 
suggesting negligence or carelessness.  Moreover, the medical 
evidence and articles reflect that his claimed symptoms are 
known potential side effects of his reported medications.  It 
is also noteworthy to point out that the opinions expressed 
following the VA examinations in December 2006 were 
predicated on a review of the claims folder.  Accordingly, 
the Board attaches greater weight to these conclusions.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for ataxia, chorea's 
disease, spinocerebellar atrophy, depression and nightmares.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for ataxia, chorea's disease, spinocerebellar atrophy, 
depression and nightmares are denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


